
	
		II
		112th CONGRESS
		1st Session
		S. 1579
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2011
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to provide that
		  the basic allowance for housing in effect for a member of the National Guard is
		  not reduced when the member transitions between active duty and full-time
		  National Guard duty without a break in active service.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Basic Allowance for
			 Housing Equity Act.
		2.No reduction in basic
			 allowance for housing for Army National Guard and Air National Guard members
			 who transition between active duty and full-time National Guard duty without a
			 break in active serviceSection 403(g) of title 37, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(6)The rate of basic allowance for
				housing to be paid a member of the Army National Guard of the United States or
				the Air National Guard of the United States shall not be reduced upon the
				transition of the member from active duty to full-time National Guard duty, or
				from full-time National Guard duty to active duty, when the transition occurs
				without a break in active
				service.
				.
		
